DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,364,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Burns (reg. 46,238) on 4/7/2021.

The application has been amended as follows: 
1. (Currently Amended) A method of conditioning an environment, comprising: 
generating, by a group feedback analysis system, a first comfort limit based on a first plurality of data points each associated with a temperature environmental criterion combined with a humidity environmental criterion, and corresponding to user comfort feedback of a group of users in an environment conditioned by an environmental conditioning system; 
generating, by the group feedback analysis system, a second comfort limit based on a second plurality of data points each associated with the temperature environmental criterion combined with the humidity environmental criterion, and corresponding to user comfort feedback of the group of users in the environment, wherein the first comfort limit is opposite the second comfort limit; 
identifying, by the group feedback analysis system, a preprogrammed constrained comfort zone located
78142US02 (U300900US2)receiving, at a user input device, a user input registering a comfort level of a user; 
identifying a value of the combined temperature and humidity environmental criterions associated with an environment of the user and the user input as being an outlier relative to at least one of the first comfort limit, the second comfort limit, and the preprogrammed constrained comfort zone;
disregarding the user input based on identifying the value of the combined temperature and humidity environmental criterion as being an outlier; and 
controlling the environmental conditioning system to maintain the temperature and humidity environmental criterions within the preprogrammed constrained comfort zone and between the first and second comfort limits.

3. (Canceled) 

4. (Currently Amended) The method of claim 2, further comprising: 


providing feedback to the user at the user input device indicating that the value of the combined temperature and humidity environmental criterions associated with the environment of the user is an outlier.

9. (Currently Amended) The method of claim 1, further comprising: 
establishing, by the group feedback analysis system, a minimum energy setpoint for the combined temperature and humidity environmental criterions within the preprogrammed constrained comfort zone; 
establishing, by the group feedback analysis system, a maximum comfort setpoint for the combined temperature and humidity environmental criterions within the preprogrammed constrained comfort zone; and 


10. (Currently Amended) The method of claim 9, wherein establishing the minimum energy setpoint comprises: 
establishing the enthalpy of external ambient air; 
calculating enthalpies of the first and second plurality of data points that lie within the preprogrammed constrained comfort zone; and 
78142US02 (U300900US2)4selecting a data point having the closest enthalpy to the enthalpy of the external ambient air as the minimum energy setpoint.  

11. (Currently Amended) The method of claim 9, wherein establishing the maximum comfort setpoint comprises: averaging the first and second plurality of data points that lie within the preprogrammed constrained comfort zone.  

12. (Currently Amended) An environmental control system, comprising: 
a feedback analysis system configured to receive comfort feedback from a group of users corresponding to a comfort level of the users in a group environment in which the group of users is located, to generate data including a first comfort limit and a second comfort limit, the first comfort limit corresponding to the comfort feedback from the group of users at a first extreme of a combined temperature and humidity environmental criterions and the second comfort limit corresponding to the comfort feedback from the group of users at a second extreme of the combined temperature and humidity environmental criterions opposite the first extreme, and the feedback analysis system further configured to identify a preprogrammed constrained comfort zone bounded by the first comfort limit, the second comfort limit, wherein the preprogrammed constrained comfort zone is defined by and located 
78142US02 (U300900US2)a user input device to receive a user input registering a comfort level of a user, wherein the feedback analysis system is configured to identify a value of the combined temperature and humidity environmental criterions associated with an environment of the user and the user input as being an outlier relative to at least one of the first comfort limit, the second comfort limit, and the preprogrammed constrained comfort zone, and disregard the user input based on the value of the combined temperature and humidity environmental criterion being identified as an outlier, and wherein the feedback analysis system is configured to generate control signals for an environmental conditioning system to maintain the group environment within the preprogrammed constrained comfort zone and between the first and second comfort limits, and wherein the preprogrammed constrained comfort zone is not established based on user comfort.

17. (Currently Amended) The environmental control system of claim 12, wherein the feedback analysis system is configured to establish a minimum energy setpoint for the combined temperature and humidity environmental criterions within the preprogrammed constrained comfort zone, establish a maximum comfort setpoint for the combined temperature and humidity environmental criterions within the preprogrammed constrained comfort zone, and select a control setpoint directly located between the minimum energy and maximum comfort setpoints for control of the environmental conditioning system.  

18. (Currently Amended) The environmental control system of claim 17, wherein the feedback analysis system is configured to establish an ambient air enthalpy, calculate data point enthalpies for each of the first and second data points that lie within the preprogrammed constrained comfort zone, and select a data point having the closest data point enthalpy to the ambient air enthalpy as the minimum energy setpoint.  

19. (Currently Amended) The environmental control system of claim 18, wherein the feedback analysis system is configured to establish the maximum comfort setpoint by averaging the first and second plurality of data points that lied within the preprogrammed constrained comfort zone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches generating temperature control using group input devices to develop temperature profiles based on user feedback. Various profiles can be developed based on individual and group feedback in order to balance competing goals and to generate set-points for controlling the climate control equipment. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119